10.

11.

Case 2:19-cr-00257-SJF Document 1-1 Filed 06/06/19 Page 1 of 1 PagelD #: 2

FILED
IN CLER
US. DISTRICT. COURT NY.
INFORMATION SHEET *” JUN -6 2019 4
UNITED STATES DISTRICT COURT L
EASTERN DISTRICT OF NEW YORK ONG ISLAND OFFICE

Title of Case: United States v. Joseph Falcone
Related Magistrate Docket Number(s):

Arrest Date: CR ™ 1 Gg 0257

Nature of offense(s): [&l Felony
1 Misdemeanor FEUERSTEN, J,

 

 

Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
E.D.N.Y. Division of Business Rules):

 

Projected Length of Trial: Lessthan6 weeks &l
More than 6 weeks O LOCKE, M. J.

County in which crime was allegedly committed: Nassau/Suffolk
(Pursuant to Rule 50.1(d) of the Local E.D.N.Y. Division of Business Rules)

Was any aspect of the investigation, inquiry and prosecution giving rise to the case
pending or initiated before March 10, 2012.' OYes No

Has this indictment/information been ordered sealed? OC Yes No

Have arrest warrants been ordered? OYes No
Is there a capital count included in the indictment? OYes No

RICHARD P. DONOGHUE

ds States Atto; ey
By: Sad Toure

pie King \_

Assistant U.S. soy O
(631) 715-7875

 

Judge Brodie will not accept cases that were initiated before March 10, 2012.

Rev. 10/04/12
